Citation Nr: 0635100	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1977 rating decision denying entitlement to a total 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the VA 
Regional Office (RO) in Detroit, Michigan.  

In December 2005, the veteran presented personal testimony 
during a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated October 4, 1977, 
the RO denied a claim of entitlement to TDIU.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on October 4, 1977, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The October 4, 1977, decision to deny entitlement to TDIU was 
not clearly and unmistakably erroneous and is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (West 2002 & Supp. 2005) is 
not applicable to claims alleging clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165 (2001); see 
also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2006).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Factual Background

At the time of the October 1977 rating action, the evidence 
of record consisted of service medical records and post 
service examinations and treatment records dated through 
1954, along with one private treatment record dated in 
September 1977.  These show that, in service, the veteran 
received grenade and gunshot wounds in combat in Korea.  He 
was service-connected for the following disorders: skull 
fracture with partial loss of both inner and outer tables, 
rated as 50 percent disabling, encephalopathy with partial 
median nerve paralysis secondary to brain contusion and 
concussion, rated as 50 percent disabling, wound of muscle 
groups VII and IX, rated as 30 percent disabling, scars of 
the left thigh and ankle, fractured healed left os calcis, 
peritoneal adhesions, and pyloduodenal irritability, each 
rated as 10 percent disabling, and fractured right humerus 
and tonsillitis, each rated noncompensable.  The combined 
disability rating was 90 percent effective from 1954.  The 
veteran's claim was considered filed in August 1977.  He 
reported in a VA form 21-527 Income-Net Worth Employment 
Statement filed at that time that he became totally disabled 
as of February 1, 1977.  He noted that he last worked on 
January 31, 1977, for Ford Motor Company where he worked as a 
Hi-Lo Driver for many years.  He reported that he tried to 
get two technician jobs since then, one in April 1977 at RS 
Electronics and one in August 1977 at Radio Supply and 
Engineering, but that he failed to obtain them.  He indicated 
that he had been under the care of Walter L. Long, D.O.  Dr. 
Long submitted a statement dated in September 1977 indicating 
that the veteran was under his care for hypertensive 
cardiovascular disease.  

Based on the evidence as outlined above, the RO determined in 
October 1977 that TDIU was not warranted and also denied 
service connection for a cardiovascular condition.  The RO 
found that the veteran retired from Ford Motor Company where 
he had been employed for many years.  It was noted that the 
veteran worked for many years after the incurrence of his 
service-connected disabilities and had maintained a stable 
work history.  Further, the RO pointed out that the current 
medical treatment was for a nonservice-connected disability.  
Thus, the RO concluded that the veteran was not rendered 
unemployable by his service-connected disabilities.  

In September 1995, the veteran submitted a VA form 21-8940, 
application for TDIU.  He noted that he had worked as a Hi-Lo 
Drive for Ford full time from March 1950 to February 1977.  
He noted that was his last job.  In a statement dated in 
December 1995, the veteran reported that he was totally 
disabled and unemployable due to his service-connected 
disabilities as well as due to hypertension, high cholesterol 
and anemia, and having attained the age of 65.  He noted that 
he could not pass a physical examination for work for which 
he was qualified.  A VA treatment record dated in November 
1977 showed complaints of pain in the right foot and 
impotence.  Records reviewed dated in earlier 1977 and 1976 
did not relate to service-connected disabilities.  

The veteran was afforded VA examination in March 1996 which 
showed the following: severe deformity of the forefoot, very 
weak grip and inability to extend fingers of the left hand, 
wrist pain and retained foreign bodies of the right forearm, 
several traumatic fractures of the right hand, bullet lodged 
in the right lung, abdominal distress, and considerable 
functional limitations of the right arm and hand and right 
foot.  

Based on this evidence, the RO granted TDIU in an April 1996 
rating decision, effective from the date of claim, September 
1995.  

In February 2004, the veteran submitted a request to reverse 
or revise the October 1977 rating decision.  He stated his 
belief that his overall condition was the same in October 
1977 as it was in April 1996, and therefore there was no 
reason the claim should not have been granted in October 
1977.  He thus urged that the October 4, 1977 was clearly and 
unmistakably erroneous because the evidence before the RO at 
that time supported a grant of TDIU.  Specifically, he noted 
that he had retired from Ford prior to the filing of the 
claim in 1977, and that the material facts were not 
different.  He has argued that he should have been afforded a 
VA examination in connection with the 1977 claim.  In April 
2004, the veteran wrote, "The original claim filed in 1977 
was denied on the grounds that I was gainfully employed and 
quit my job when I could have continued working; this is 
hypothetically correct.  I could have continued working, but 
having reached retirement eligibility I chose to retire."  
He went on to explain that he would have been unable to pass 
a physical examination for any other employer had he tried to 
get a job after his retirement from Ford.  He felt that 
another employer would not have employed him, as he was an 
unskilled worker with exertional and non-exertional 
restrictions on his ability to work.  

In its August 2004 decision denying the veteran's claim, the 
RO noted there was no CUE in the October 1977 rating 
decision.  The RO noted that the veteran had presented 
medical evidence of hypertensive cardiovascular disease in 
conjunction with his claim for TDIU in 1977, and that this 
was not a service-connected disorder.  The RO pointed out 
that the medical evidence did not show any of the veteran's 
disabilities had increased or that he retired due to any 
service-connected disorder.  

The veteran testified before the undersigned that he believes 
there was CUE in the 1977 rating decision because he was not 
afforded a physical examination in connection with the claim, 
and because nothing had changed in his physical condition 
between 1977 and 1996.  

Analysis

Under the laws and regulations in effect at the time of the 
October 1977 rating decision, VA will grant a total rating 
for compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1977).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1977).  

In this case, it is claimed by and on behalf of the veteran 
that the denial of TDIU constituted clear and unmistakable 
error because he was not afforded a VA examination and 
because his condition had not materially changed, in his 
opinion, between 1977 and 1996.  It is not disputed that he 
voluntarily retired when eligible after a long career at 
Ford, or that he could have continued on there had he chosen 
not to retire.  

As to the issue of whether he should have been afforded a VA 
examination in 1977, this would amount to a failure of the 
duty to assist.  VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey, 6 Vet. App. at 382.

His argument that his condition was materially the same in 
1977 and 1996 amounts to a disagreement with the way the 
facts were weighed in 1977.  To simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen, 8 Vet. App. at 94.; Fugo, 6 Vet. App. at 44 
(citing Russell, 3 Vet. App. at 314).  

Considering the fact that the veteran has admitted that he 
could have continued working had he chosen to do so, and the 
fact that there were no medical records showing worsening 
service-connected disability that precluded working in 
connection with the 1977 claim, the RO's interpretation of 
the laws was a reasonable evaluation of the evidence under 
the circumstances.  It may not be said that the evidence of 
record in 1977 was such to compel the rating agency to find 
that TDIU.  To now find otherwise, the Board would, have to 
reweigh or reevaluate the evidence.  As noted above, a 
disagreement with how the RO evaluated the facts is not CUE.  
Luallen, 8 Vet. App. at 95.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, there was 
no CUE in the RO's October 1977 rating decision.  See 38 
C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 
Vet. App. at 331-314.


ORDER

Clear and unmistakable error having not been committed in the 
October 4, 1977, rating decision denying entitlement to a 
total evaluation based on individual unemployability due to 
service-connected disabilities, the veteran's appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


